Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 19, 2015

The Court of Appeals hereby passes the following order:

A15A0322. SIM JAMES POPE JR. v. THE STATE.

      Sim James Pope, Jr., filed this direct appeal from the superior court’s order
denying his motion for release from sex offender registry requirements. See OCGA
§ 42-1-19. Under OCGA § 5-6-35 (a) (5.2), however, “[a]ppeals from decisions of
superior courts granting or denying petitions for release pursuant to Code Section 42-
1-19” must be taken by application for discretionary appeal. Pope’s failure to follow
the discretionary appeal procedure deprives us of jurisdiction over this appeal, which
is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            02/19/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.